DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 4-12 stand rejected under Section 103.  Claims 11 and 12 stand rejected under Section 112(d).  Claims 4-8, 11, 12, and 21-28 stand objected to for informalities.  Claims 21-28 have been indicated as having allowable subject matter if the informalities were addressed.  Claims 2, 3, and 13-20 were previously canceled.
Applicants amended claims 1, 4, 6, 11, 21-23, and 26, and added new claim 29.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections.  The objections are withdrawn.
Section 112(d) rejections: Applicants’ amendments address the previously noted Section 112(d) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.  However, the previously identified prior art is used to reject the claims because applicants have not included the requirement for a barrier layer in claim 1 and have made the barrier layer optional in claim 21.
Furthermore, applicants have broadened both independent claims 1 and 21 to recite quantum-well feature (claim 1) in addition to the quantum dots, or quantum well features (claim 21).  As noted in the Section 112 discussion of claims 1 and 4-12, the amendment raises new matter issues.  As for claims 21-29, the amendment reads on quantum dots that are separated from channels by an insulator layer.  See applicants’ disclosure ¶ 10. 
In addition, the Office notes the use of the term “optionally”, which has been added to claim 21.  Upon review and with reference to MPEP § 2173.05(h)(II), the Office has determined that the use of the term “optionally” is clear and not subject to a Section 112(b) rejection because the term differentiates between two embodiments: (a) one with the first barrier layer; and (b) one without the first barrier layer.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, lines 2-3: Please provide antecedent basis for the first insulator layer and the second insulator layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12, and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: Applicants have amended this claim to include a gate portion layer comprising at least one quantum well feature and a plurality of quantum dots (QD) embedded within the gate portion layer.  The precise term “quantum well feature” is not used in the originally filed claim—instead, the term “quantum-based feature” is used.  To the extent that the term “quantum well feature” is intended to be different from a layer of quantum dots, this embodiment is not supported by the originally filed disclosure.  Instead, the embodiments are directed to either quantum dot layers or quantum well layers, but not both.  Because the embodiment with both a quantum dot layer and a quantum well layer is not supported by the originally filed disclosure, claim 1 is rejected for failing to meet the written description requirement.  Furthermore, to the extent that the quantum well feature is intended to cover an embodiment other than quantum dots or a quantum well layer, this embodiment is not supported by the originally filed disclosure, and thus claim 1 is rejected on this basis for failing to meet the written description requirement.
Claims 4-12 are rejected for depending from rejected base claim 1.
Regarding claim 4, which depends from claim 1: To the extent that claim 1 requires the quantum well feature to be adjacent to the center core and claim 4 requires the plurality of quantum dots to be adjacent the center core, where the quantum well feature and plurality of quantum dots are adjacent one another, this embodiment is not supported by the originally filed disclosure.  For these reasons, claim 4 is rejected under Section 112(a) for failing to meet the written description requirement.  
Claims 5-8 are rejected for depending from rejected base claim 4.
Regarding claim 6, which depends from claim 4, which depends from claim 1: Claim 1 defines a quantum well feature and a plurality of quantum dots in the gate portion.  Claim 4 defines first and second layers of quantum dots, which would be a total of three layers.  Claim 6 defines third and fourth layers of quantum dots, for a total of five layers.  The originally filed application discloses up to four layers having quantum-based features, but not five layers.  Because the fifth layer is not disclosed by the originally filed application, claim 6 is rejected for failing to meet the written description requirement.
Claims 7 and 8 are rejected for depending from rejected base claim 6.
Regarding claim 21: Applicants have amended this claim to refer to a first layer, comprising one or more quantum well features, and a second layer, comprising one or more quantum well features.  The originally filed application discloses quantum dots and quantum wells.  The term “quantum well feature” is not used in the originally filed application.  To the extent that the term “quantum well feature” is intended to refer to something other than quantum dots and quantum wells, claim 21 is not supported by the originally filed application.  For these reasons, claim 21 is rejected for failing to meet the written description requirement.  
Claims 22-29 are rejected for depending from rejected base claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 12, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 1: To the extent that claim 1 requires the quantum well feature to be adjacent to the center core and claim 4 requires the plurality of quantum dots to be adjacent the center core, these requirements conflict.  For these reasons, claim 4 is rejected under Section 112(b).  
Claims 5-8 are rejected for depending from rejected base claim 4.
Regarding claim 12, which depends from claim 11, which depends from claim 1: Claim 12 requires at least one of the first gate insulator layer and the second gate insulator layer to extend axially between and contact each of the first insulator layer and the second insulator layer.  However, neither the first insulator layer nor the second insulator layer have been defined in claims 1, 11, or 12.  (The first insulator layer and the second insulator layer were defined in claim 9, which claim 11 previously depended from.)  Because these layers have not been defined, claim 12 is rejected as indefinite.
Regarding claim 24, which depends form claim 23, which depends from claim 21: Claim 21 defines a first barrier layer which claim 21 states is optional.  Claim 24 recites the first barrier layer without requiring the first barrier layer to be present, that is, non-optional.  Because the claim language is confusing, claim 24 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2010/0276667, Figures 1-3, and further in view of Kim, Figure 6 and Jain, U.S. Pat. Pub. No. 2009/0184346, Figure 4(a).


Kim, Figures 1-3, 6:

    PNG
    media_image1.png
    410
    296
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    293
    435
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    352
    492
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    283
    252
    media_image4.png
    Greyscale





Jain, Figure 4(a):

    PNG
    media_image5.png
    311
    534
    media_image5.png
    Greyscale

Regarding claim 1: Kim Figures 1-3 disclose a Gate All-Around Field Effect Transistor (GAAFET) nonvolatile memory device comprising: a center core (41) including a first end and a second end positioned axially opposite the first end; a source region (31) positioned circumferentially around the first end of the center core (41); a drain region (33) positioned circumferentially around the second end of the center core (41), the drain region (33) positioned axially opposite the source region (31); and a gate portion (42-44, 35) axially positioned between the source region (31) and the drain region (33), the gate portion (42-44, 35) including a gate portion layer comprising a charge trapping layer (43) of nanoparticles embedded within the gate portion layer circumferentially disposed around the center core (41); and a gate contact (35) circumferentially disposed around the charge trapping layer (43) of nanoparticles.  Kim specification ¶¶ 61-64.  Kim Figures 1-3 do not disclose that the charge trapping layer (43) of nanoparticles is a plurality of quantum dots (QD), each of the plurality of QD including: a QD core, and a QD cladding surrounding and enclosing the QD core.  
Kim Figure 6 discloses a first embodiment of its invention in which the nanoparticles surround the center core (41), the nanoparticles including a nanoparticle core (431) and a shell (432) surrounding and enclosing the nanoparticle core (431).  Id. ¶ 75.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim Figure 6 design in Kim Figures 1-3 because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Jain Figure 4(a) discloses a nonvolatile memory device comprising a channel (21) including a first end and a second end positioned axially opposite the first end; a source region (16) positioned at the first end of the channel (21); a drain region (17) positioned at the second end of the channel (21), the drain region (17) positioned opposite the source region (16); and a gate portion (11, 27, 19, 14) positioned between the source region (16) and the drain region (17), the gate portion (11, 27, 19, 14) including: a gate portion layer comprising at least one quantum well feature (one (layer 28) of the rows of quantum dots) and a plurality of quantum dots (QD) (30, 31) (layer 29) embedded within the gate portion layer, disposed above the channel (21), each of the plurality of QD (30, 31) including: a QD core (30), and a QD cladding surrounding and enclosing the QD core (31); and a gate contact (14) disposed on the plurality of QD (30, 31).  Jain specification ¶¶ 16, 45-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jain quantum well feature and plurality of QDs in Kim because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 11, which depends from claim 1: The combination discloses the gate portion further includes 16/846,0523a second gate insulator layer (Kim: 44; Jain: 19) disposed between the plurality of QD (30, 31) and the gate contact (Kim: 35; Jain: 14), the second gate insulator layer circumferentially surrounding and contacting the plurality of QD (30, 31).  Kim specification ¶¶ 62, 63; Jain specification ¶ 45.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jain, and further in view of Jain Figure 5(c-1).
Jain Figure 5(c-1):

    PNG
    media_image6.png
    283
    502
    media_image6.png
    Greyscale

Regarding claim 4, which depends from claim 1: The combination discloses the plurality of QD (30, 31) further includes: a first layer (Jain, 29) of the plurality of QD (Jain: 30, 31) positioned radially adjacent and circumferentially surrounding the center core (Kim, 41), id. ¶ 45, but not a second layer of the plurality of QD positioned radially adjacent and circumferentially surrounding the first layer (Jain, 28) of the plurality of QD (30, 31).
 Jain Figure 5(c-1) discloses an alternate embodiment in which the plurality of QD further includes: a second layer (47) of the plurality of QD positioned radially adjacent and circumferentially surrounding the first layer (Jain, 29) of the plurality of QD (30, 31).  Jain specification ¶ 53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jain Figure 5(c-1) design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Regarding claim 5, which depends from claim 4: The combination discloses that the second layer (47) of the plurality of QD (30, 31) is positioned radially between the first layer (29) of the plurality of QD (30, 31) and the gate contact (Kim, 35).  Id.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jain, and further in view of Bangsaruntip, U.S. Pat. Pub. No. 2013/0175597, Fig. 1.
Bangsaruntip, Figure 1:

    PNG
    media_image7.png
    362
    563
    media_image7.png
    Greyscale

Regarding claim 9, which depends from claim 1:  The combination discloses that the plurality of QD extend (Jain: 30, 31) within the gate portion (Kim: 42-44, 35; Jain: 11, 27, 19, 14), but the combination is silent as to any insulator layers on the source and drain regions.
Bangsaruntip Figure 1, directed to a memory device using gate crystals (108) as a part of a floating gate on a nanowire (104), discloses a first insulator layer (left portion of insulator (122), left portion of insulator (130), and left gate spacer (132)) circumferentially surrounding at least a portion of the source region (114); and a second insulator layer (right portion of insulator (122), right portion of insulator (130), and right gate spacer (132)) circumferentially surrounding at least a portion of the drain region (116), wherein the gate crystals extend within the gate portion (106, 108, 110, 128), axially between the first insulator layer and the second insulator layer.  Bangsaruntip specification ¶¶ 25, 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bangsaruntip insulation design in the combination because the Bangsaruntip design provides protection between source, gate, and drain electrical contacts.  Once combined, the combination discloses a first insulator layer circumferentially surrounding at least a portion of the source region; and a second insulator layer circumferentially surrounding at least a portion of the drain region, wherein the plurality of QD extend within the gate portion, axially between the first insulator layer and the second insulator layer.
Regarding claim 10, which depends from claim 9:  The combination discloses that the gate contact (128) of the gate portion (106, 108, 110, 128) extends axially between the first insulator layer and the second insulator layer.  See Bangsaruntip Figure 1.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Jain.
Regarding claim 21: Kim Figures 1-3 disclose a Gate All-Around Field Effect Transistor (GAAFET) nonvolatile memory device comprising: a center core (41) including a first end and a second end positioned axially opposite the first end; a source region (31) positioned circumferentially around the first end of the center core (41); a drain region (33) positioned circumferentially around the second end of the center core (41), the drain region (33) positioned axially opposite the source region (31); and a gate portion (42-44, 35) axially positioned between the source region (31) and the drain region (33), the gate portion (42-44, 35) including: a first layer (43), comprising a charge trapping layer of one or more nanoparticles, positioned radially outward from and circumferentially surrounding the center core (41); and a gate contact (35) circumferentially disposed around the first layer (43).  Kim specification ¶¶ 61-64.  Kim Figures 1-3 do not disclose that the first layer of nanoparticles comprises one or more quantum well features; a second layer, comprising one or more quantum well features, positioned radially outward from and circumferentially surrounding the first layer; and a gate contact circumferentially disposed around the second layer, wherein the second layer is disposed radially between the first layer and the gate contact.
Jain Figure 4(a) discloses a nonvolatile memory device comprising a channel (21) including a first end and a second end positioned axially opposite the first end; a source region (16) positioned at the first end of the channel (21); a drain region (17) positioned at the second end of the channel (21), the drain region (17) positioned opposite the source region (16); and a gate portion (11, 27, 19, 14) positioned between the source region (16) and the drain region (17), the gate portion (11, 27, 19, 14) including: a first layer (the row (layer 28) of quantum dots closest to the channel (21)), comprising one or more quantum well features (quantum dots (30, 31)), positioned above from the channel (21); a second layer (the row (layer (29)) of quantum dots farthest from the channel (21)), comprising one or more quantum well features (quantum dots (30, 31)), positioned above the first layer; and a gate contact (14) disposed on the second layer, wherein the second layer is disposed between the first layer and the gate contact (14).  Jain specification ¶¶ 16, 45-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jain quantum well features in Kim because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once combined, the combination discloses a first layer, comprising one or more quantum well features, positioned radially outward from and circumferentially surrounding the center core; a second layer, comprising one or more quantum well features, positioned radially outward from and circumferentially surrounding the first layer; and a gate contact circumferentially disposed around the second layer, wherein the second layer is disposed radially between the first layer and the gate contact.
Regarding claim 22, which depends from claim 21: The combination discloses each of the first layer (Jain (28)) and the second layer (Jain (29)) extend axially between and contact each of the source region (Kim (31)) and the drain region (Kim (33)).
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jain, and further in view of Bangsaruntip Figure 1.
Regarding claim 25, which depends from claim 21: The combination does not disclose a first insulator layer circumferentially surrounding at least a portion of the source region; and a second insulator layer circumferentially surrounding at least a portion of the drain region, wherein the gate contact extends axially between and contacts the first insulator layer and the second insulator layer.
Bangsaruntip Figure 1, directed to a memory device using gate crystals (108) as a part of a floating gate on a nanowire (104), discloses a first insulator layer (left portion of insulator (122), left portion of insulator (130), and left gate spacer (132)) circumferentially surrounding at least a portion of the source region (114); and a second insulator layer (right portion of insulator (122), right portion of insulator (130), and right gate spacer (132)) circumferentially surrounding at least a portion of the drain region (116), wherein the gate contact (128) extends axially between the first insulator layer and the second insulator layer.  Bangsaruntip specification ¶¶ 25, 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bangsaruntip insulation design in the combination because the Bangsaruntip design provides protection between source, gate, and drain electrical contacts.  Once combined, the combination discloses a first insulator layer circumferentially surrounding at least a portion of the source region; and a second insulator layer circumferentially surrounding at least a portion of the drain region, wherein the gate contact extends axially between and contacts the first insulator layer and the second insulator layer.
Regarding claim 26, which depends from claim 25: The combination discloses the gate portion further includes a gate insulator layer (Kim: 44; Jain: 19; Bangsaruntip: 110) disposed between the second layer and 16/846,0526the gate contact (Kim: 35; Jain: 14), the gate insulator layer circumferentially surrounding and contacting the second layer.  Kim specification ¶¶ 62, 63; Jain specification ¶ 45; Bangsaruntip specification ¶¶ 24-27.
Regarding claim 27, which depends from claim 26: The combination discloses that the gate insulator layer extends axially between and contacts each of the first insulator layer and the second insulator layer.  See Bangsaruntip Figure 1.
Regarding claim 28, which depends from claim 26: The combination discloses that the center core (41) includes one of a nanowire or a substrate wire.  Kim specification ¶ 62 (nanowire).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jain, and further in view of Jain Figure 5(c-1).
Regarding claim 29, which depends from claim 21: The combination does not disclose an additional plurality of quantum dots and one or more quantum wells.
Jain Figure (c-1) discloses an additional plurality of quantum dots (2nd set of QD layers (46)) and one or more quantum wells (37, 39).  Jain specification ¶¶ 49-53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Jain design because the modification would have involved a selection of a known material based on its suitability for its intended use.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Section 112 rejections were addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 23: The claim has been found allowable because the prior art of record does not disclose the presence of the first barrier layer and “a second barrier layer disposed between the first layer and the second layer, the second barrier layer circumferentially surrounding and contacting the first layer”, in combination with the remaining limitations of the claim.
With regard to claim 24: The claim has been found allowable due to its dependency from claim 23 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897